Exhibit 10.1

SEPARATION AGREEMENT

This Separation Agreement (this “Agreement”) is made and entered into by and
between Michael H. Owens, M.D. (“Dr. Owens”) and iVow, Inc. (the “Company”) as
of September 5, 2006, and inures to the benefit of each of the Company’s
current, former and future parents, subsidiaries, related entities, employee
benefit plans and each of their respective fiduciaries, predecessors,
successors, officers, directors, stockholders, agents, attorneys, employees and
assigns.

RECITALS

A.            Dr. Owens has been serving as an employee, officer and director of
the Company.

B.            Dr. Owens wishes to resign from the Company and end his service as
an employee, officer and director of the Company pursuant to the terms and
conditions of this Agreement.

AGREEMENT

THEREFORE, in consideration of the mutual promises and covenants contained
herein, it is hereby agreed by and between Dr. Owens, on the one hand, and the
Company, on the other, as follows:


1.   RESIGNATION.  DR. OWENS HEREBY CONFIRMS HIS RESIGNATION AS AN EMPLOYEE OF
THE COMPANY, HIS RESIGNATION FROM HIS POSITIONS AS CHIEF EXECUTIVE OFFICER AND
PRESIDENT OF THE COMPANY, AND HIS RESIGNATION FROM HIS POSITION AS A DIRECTOR ON
THE COMPANY’S BOARD OF DIRECTORS, EACH RESIGNATION EFFECTIVE AS OF 10:00 A.M.
(PACIFIC TIME) ON SEPTEMBER 5, 2006 (THE “RESIGNATION DATE”).


2.   WAGES, VACATION TIME AND EXPENSES PAID, SEVERANCE AND BONUS TO BE PAID.


2.1   WAGES, VACATION TIME AND EXPENSES.  DR. OWENS HEREBY AGREES THAT THE
COMPANY HAS PAID HIM ALL OF HIS WAGES AND ALL OF HIS ACCRUED AND UNUSED VACATION
TIME THROUGH THE RESIGNATION DATE, SUBJECT TO FEDERAL AND STATE WITHHOLDING AND
OTHER APPLICABLE TAXES, AND HAS BEEN REIMBURSED BY THE COMPANY FOR ALL
REIMBURSABLE BUSINESS EXPENSES THROUGH THE RESIGNATION DATE.


2.2   SEVERANCE.  CONTINGENT UPON THIS AGREEMENT AND THE RELEASE ATTACHED HERETO
AS EXHIBIT A BECOMING EFFECTIVE AS PROVIDED IN SECTION 20 OF THIS AGREEMENT, DR.
OWENS SHALL ALSO BE ENTITLED TO RECEIVE SEVERANCE IN AN AMOUNT EQUAL TO SIX (6)
MONTHS OF HIS BASE SALARY (LESS PAYROLL DEDUCTIONS AND ALL REQUIRED
WITHHOLDINGS) THAT DR. OWENS WAS RECEIVING IMMEDIATELY PRIOR TO THE RESIGNATION
DATE, PAYABLE IN SIX (6) EQUAL MONTHLY PAYMENTS BEGINNING ON THE EFFECTIVE DATE
(THE “SEVERANCE PERIOD”).


2.3   2005 BONUS.  UPON DR. OWENS’ EXECUTION OF THIS AGREEMENT, THE COMPANY’S
BOARD OF DIRECTORS HAS AGREED TO ISSUE DR. OWENS 20,000 SHARES OF RESTRICTED
COMMON STOCK PURSUANT TO THE COMPANY’S 1997 STOCK OPTION/STOCK ISSUANCE PLAN IN
CONNECTION WITH HIS SERVICES AS THE COMPANY’S CHIEF EXECUTIVE OFFICER AND
PRESIDENT DURING FISCAL YEAR 2005 (THE


--------------------------------------------------------------------------------





“BONUS”) AT THE COMPANY’S BOARD MEETING SCHEDULED FOR SEPTEMBER 5, 2006.  THE
COMPANY SHALL BE LIABLE TO PAY ALL FEDERAL AND STATE WITHHOLDING TAXES ON THE
BONUS, INCLUDING A GROSS-UP AMOUNT TO COVER THE FEDERAL AND STATE WITHHOLDING
TAXES OWED BY DR. OWENS AS A RESULT OF THE COMPANY’S PAYMENT OF THE FEDERAL AND
STATE WITHHOLDING TAXES ON THE BONUS.  DR. OWENS AGREES THAT UPON PAYMENT OF THE
BONUS (AND THE APPLICABLE FEDERAL AND STATE WITHHOLDING TAXES) BY THE COMPANY,
HE IS NOT ENTITLED TO ANY OTHER BONUS OR OTHER COMPENSATION PAYMENTS FROM THE
COMPANY THROUGH THE RESIGNATION DATE.


2.4   BENEFICIARIES.  THE COMPANY’S OBLIGATION TO MAKE ANY PAYMENTS TO DR. OWENS
PURSUANT TO SECTIONS 2.1 AND 2.2 OF THIS AGREEMENT SHALL SURVIVE DR. OWENS’
DEATH, AND SHALL INURE TO THE BENEFIT OF DR. OWENS’ BENEFICIARIES, EITHER BY
WILL OR INTESTACY, AS APPLICABLE.


3.   EQUITY HOLDINGS.


3.1   STOCK.  DR. OWENS HEREBY ACKNOWLEDGES THAT HE HOLDS 60,162 SHARES OF
COMMON STOCK, INCLUDING THE 20,000 SHARES ISSUED PURSUANT TO THE BONUS.


3.2   OPTIONS.  IN ADDITION, THE COMPANY HAS GRANTED DR. OWENS THE FOLLOWING
OPTIONS (THE “STOCK OPTIONS”) TO PURCHASE THE INDICATED SHARES OF COMMON STOCK
AT THE INDICATED EXERCISE PRICE:

Option Grant
Date

 

Number of
Shares

 

Per Share
Exercise Price

 

Number of
Vested Shares
as of the
Resignation Date

 

09/08/03

 

6,000

 

$

18.40

 

5,810

 

12/14/04

 

5,750

 

$

13.80

 

5,565

 

01/04/05

 

9,708

 

$

10.30

 

5,380

 

01/04/05

 

2,441

 

$

10.30

 

1,340

 

03/23/05

 

10,000

 

$

9.20

 

3,536

 

06/02/06

 

210,389

 

$

2.61

 

21,195

 

Total:

 

244,288

 

 

 

42,826

 

 

Dr. Owens understands and agrees that as of the Resignation Date he has vested
in an aggregate of 42,826 shares of Common Stock under his Stock Options as set
forth in the table above.

-2-


--------------------------------------------------------------------------------





3.3   WARRANTS.  DR. OWENS HOLDS NO WARRANTS (THE “WARRANTS”) TO PURCHASE SHARES
OF THE COMPANY’S CAPITAL STOCK.


3.4   ACKNOWLEDGEMENT.  DR. OWENS ACKNOWLEDGES AND AGREES THAT THE COMMON STOCK
LISTED IN SECTION 3.1 AND THE STOCK OPTIONS TO ACQUIRE SHARES OF COMMON STOCK
LISTED IN SECTION 3.2 SETS FORTH DR. OWENS’S, INCLUDING DR. OWENS’S SPOUSE,
EXECUTORS, ADMINISTRATORS, ASSIGNS AND SUCCESSORS, ENTIRE INTEREST IN OR RIGHT
TO ACQUIRE THE CAPITAL STOCK OF THE COMPANY (OR RIGHTS OR OTHER SECURITIES
EXERCISABLE OR CONVERTIBLE INTO THE CAPITAL STOCK OF THE COMPANY), AND THAT
NEITHER HE NOR HIS SPOUSE, EXECUTORS, ADMINISTRATORS, ASSIGNS AND SUCCESSORS HAS
ANY RIGHT TO ACQUIRE OR PURCHASE ANY ADDITIONAL SHARES OF CAPITAL STOCK OR
RIGHTS OR OTHER SECURITIES EXERCISABLE OR CONVERTIBLE FOR CAPITAL STOCK.


4.   HEALTH BENEFITS.  PROVIDED THAT DR. OWENS MAKES A TIMELY ELECTION TO
CONTINUE COVERAGE UNDER THE COMPANY’S GROUP HEALTH PLAN PURSUANT TO THE
CONSOLIDATED OMNIBUS BUDGET RECONCILIATION ACT OF 1985 (“COBRA”) IN CONNECTION
WITH A COVERED EVENT, THE COMPANY WILL PAY DR. OWENS’S COBRA PREMIUMS FOR A
MAXIMUM PERIOD OF SIX (6) MONTHS FOLLOWING THE EFFECTIVE DATE OF SUCH COVERED
EVENT (THE “COBRA CONTINUATION PERIOD”).  IN ADDITION, IF DR. OWENS’S SPOUSE
AND/OR DEPENDENTS WERE ENROLLED IN THE COMPANY’S GROUP HEALTH PLAN ON THE DATE
OF THE COVERED EVENT, THE COMPANY WILL PAY THE COBRA PREMIUMS FOR DR. OWENS’S
ELIGIBLE DEPENDENTS DURING THE COBRA CONTINUATION PERIOD, BUT ONLY TO THE SAME
EXTENT THAT SUCH DEPENDENTS’ PREMIUMS UNDER SUCH PLAN WERE PAID BY THE COMPANY
PRIOR TO THE DATE OF SUCH COVERED EVENT.  NO PROVISION OF THIS AGREEMENT WILL
AFFECT THE CONTINUATION COVERAGE RULES UNDER COBRA, EXCEPT THAT THE COMPANY’S
PAYMENT OF ANY APPLICABLE PREMIUMS DURING THE COBRA CONTINUATION PERIOD WILL BE
CREDITED AS PAYMENT BY DR. OWENS FOR PURPOSES OF THE DR. OWENS’S PAYMENT
REQUIRED UNDER COBRA.  AT THE CONCLUSION OF THE COBRA CONTINUATION PERIOD, DR.
OWENS WILL BE RESPONSIBLE FOR THE ENTIRE PAYMENT OF PREMIUMS REQUIRED UNDER
COBRA FOR THE REMAINING DURATION OF ELIGIBILITY FOR COBRA, IF ANY.  NOTHING IN
THIS SECTION 4 SHALL RESTRICT THE ABILITY OF THE COMPANY OR ITS SUCCESSOR FROM
CHANGING THE PROVIDER AND/OR SOME OR ALL OF THE TERMS OF SUCH HEALTH INSURANCE
PLAN, PROVIDED THAT ALL SIMILARLY SITUATED PARTICIPANTS ARE TREATED THE SAME AND
PROVIDED, FURTHER, THAT DR. OWENS AND HIS ELIGIBLE DEPENDENTS RECEIVE
APPROXIMATELY THE SAME BENEFITS THEY WERE ELIGIBLE TO RECEIVE PRIOR TO THE
CHANGE IN PROVIDER AND/OR SOME OR ALL OF THE TERMS OF SUCH HEALTH INSURANCE
PLAN.


5.   CONTRACTUAL OBLIGATIONS


5.1   EXISTING AGREEMENTS.  DR. OWENS ACKNOWLEDGES THAT HE IS A PARTY TO AND
BOUND BY THE TERMS AND CONDITIONS OF THAT CERTAIN EMPLOYMENT DISCLOSURE BY AND
BETWEEN THE COMPANY AND HIM, DATED FEBRUARY 15, 2005 (THE “EMPLOYMENT
DISCLOSURE”), ATTACHED HERETO AS EXHIBIT B.


5.2   PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT.  IN EXCHANGE FOR THE
GENERAL RELEASE GIVEN AND THE OTHER PROMISES AND COVENANTS MADE BY THE COMPANY
UNDER THIS AGREEMENT, DR. OWENS AGREES TO EXECUTE AND DELIVER TO THE COMPANY THE
PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT ATTACHED HERETO AS EXHIBIT C
(THE “PROPRIETARY AGREEMENT”), WHICH SHALL BE EFFECTIVE AS OF DR. OWENS’ FIRST
DAY OF EMPLOYMENT AT THE COMPANY.

-3-


--------------------------------------------------------------------------------





5.3   REMEDIES.  DR. OWENS UNDERSTANDS AND AGREES THAT THE EMPLOYMENT DISCLOSURE
AND THE PROPRIETARY AGREEMENT AND HIS DUTIES THEREUNDER, SURVIVE THE TERMINATION
OF HIS EMPLOYMENT WITH THE COMPANY.  DR. OWENS ACKNOWLEDGES THAT A REMEDY AT LAW
FOR ANY BREACH BY HIM OF THE PROVISIONS OF THE EMPLOYMENT DISCLOSURE AND/OR
PROPRIETARY AGREEMENT WOULD BE INADEQUATE, AND HE THEREFORE AGREES THAT THE
COMPANY SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN CASE OF ANY SUCH BREACH OR ANY
AFFIRMATIVE ACTION TAKEN BY DR. OWENS TO BREACH THE PROVISIONS OF THE EMPLOYMENT
DISCLOSURE AND/OR PROPRIETARY AGREEMENT.


5.4   NO COMPETITION DURING SEVERANCE PERIOD.  DURING THE SEVERANCE PERIOD, DR.
OWENS AGREES THAT HE WILL NOT, DIRECTLY OR INDIRECTLY THROUGH A THIRD PARTY
(I.E., PERSON, CORPORATION, FIRM, PARTNERSHIP OR OTHER ENTITY), WHETHER AS AN
OFFICER, DIRECTOR, STOCKHOLDER, PARTNER, PROPRIETOR, ASSOCIATE, REPRESENTATIVE,
CONSULTANT, OR IN ANY CAPACITY WHATSOEVER ENGAGE IN, BECOME FINANCIALLY
INTERESTED IN, BE EMPLOYED BY, PROVIDE SERVICES TO, OR HAVE ANY BUSINESS
CONNECTION WITH, ANY OTHER PERSON, CORPORATION, FIRM, PARTNERSHIP OR OTHER
ENTITY WHATSOEVER THAT COMPETES WITH THE COMPANY IN THE UNITED STATES IN ANY
LINE OF BUSINESS ENGAGED IN BY THE COMPANY AS OF THE DATE OF THIS AGREEMENT.
 DR. OWENS AGREES THAT IF HE IS CONTEMPLATING AN AFFILIATION OF ANY SORT WITH A
THIRD PARTY (I.E., PERSON, CORPORATION, FIRM, PARTNERSHIP OR OTHER ENTITY) THAT
COMPETES WITH THE COMPANY IN THE UNITED STATES IN ANY LINE OF BUSINESS ENGAGED
IN BY THE COMPANY AS OF THE DATE OF THIS AGREEMENT, HE SHALL NOTIFY THE COMPANY
IN WRITING SO THAT A DETERMINATION MAY BE MADE BY THE COMPANY AS TO WHETHER IT
INTENDS TO ENFORCE ITS RIGHTS PROVIDED IN THE PRECEDING SENTENCE.  ANY SUCH
DETERMINATION WILL BE MADE BY THE BOARD IN GOOD FAITH.  HOWEVER, NOTWITHSTANDING
ANYTHING ABOVE TO THE CONTRARY, DR. OWENS MAY OWN, AS A PASSIVE INVESTOR,
SECURITIES OF ANY PUBLICLY TRADED COMPETITOR CORPORATION, SO LONG AS HIS DIRECT
HOLDINGS IN ANY ONE SUCH CORPORATION SHALL NOT IN THE AGGREGATE CONSTITUTE MORE
THAN 1% OF THE VOTING STOCK OF SUCH CORPORATION.

Further, notwithstanding anything above to the contrary, iVOW acknowledges that
Dr. Owens is a board certified internal medical physician and that nothing in
this or any other section of this Agreement is to be construed as to prevent him
from the clinical practice of medicine. iVOW also acknowledges that Dr. Owens is
a Certified Physician Executive and prior to joining iVOW earned his living as
an independent consultant and that nothing in this or any other section of this
Agreement is to be construed as to prevent him from utilizing his consulting
expertise in any line of business other than that which the Company is engaged
in as of the date of this Agreement.


5.5   SAVINGS CLAUSE.  IF ANY RESTRICTION SET FORTH ABOVE WITHIN THIS SECTION IS
HELD TO BE UNREASONABLE, THEN DR. OWENS AGREES, AND HEREBY SUBMITS, TO THE
REDUCTION AND LIMITATION OF SUCH PROHIBITION TO SUCH AREA OR PERIOD AS SHALL BE
DEEMED REASONABLE.


5.6   INJUNCTIVE RELIEF FOR IVOW.  DR. OWENS EXPRESSLY AGREES THAT THE COVENANTS
SET FORTH IN THIS SECTION 5 ARE REASONABLE AND NECESSARY TO PROTECT THE COMPANY
AND ITS LEGITIMATE BUSINESS INTERESTS, AND TO PREVENT THE UNAUTHORIZED
DISSEMINATION OF CONFIDENTIAL INFORMATION TO COMPETITORS OF THE COMPANY.  DR.
OWENS ALSO AGREES THAT THE COMPANY WILL BE IRREPARABLY HARMED AND THAT DAMAGES
ALONE CANNOT ADEQUATELY COMPENSATE THE COMPANY IF THERE IS A VIOLATION OF THE
PROVISIONS OF THIS SECTION 5 BY DR. OWENS, AND THAT INJUNCTIVE RELIEF AGAINST
DR. OWENS IS ESSENTIAL FOR THE PROTECTION OF THE COMPANY.  THEREFORE, IN THE
EVENT OF ANY SUCH BREACH, IT IS AGREED THAT, IN ADDITION TO ANY OTHER REMEDIES
AVAILABLE, THE COMPANY SHALL BE

-4-


--------------------------------------------------------------------------------





ENTITLED AS A MATTER OF RIGHT TO INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT
JURISDICTION, PLUS ATTORNEYS’ FEES ACTUALLY INCURRED FOR THE SECURING OF SUCH
RELIEF.


5.7   INJUNCTIVE RELIEF FOR DR. OWENS.  IVOW EXPRESSLY AGREES THAT THE
AGREEMENTS AND ACKNOWLEDGEMENTS OF THE COMPANY SET FORTH IN THE SECOND PARAGRAPH
IN SECTION 5.3 ARE REASONABLE AND NECESSARY TO PROTECT DR. OWENS’ LEGITIMATE
BUSINESS INTERESTS.  IVOW AGREES THAT SHOULD IT SEEK TO PREVENT DR. OWENS FROM
CLINICALLY PRACTICING MEDICINE OR UTILIZING HIS EXPERTISE AS A CERTIFIED
PHYSICIAN EXECUTIVE AS OUTLINED IN THE SECOND PARAGRAPH IN SECTION 5.3, DR.
OWENS WILL BE IRREPARABLY HARMED AND THAT DAMAGES ALONE CANNOT ADEQUATELY
COMPENSATE DR. OWENS IF THE COMPANY VIOLATES THE SECOND PARAGRAPH IN SECTION
SECTION 5.3, AND THAT INJUNCTIVE RELIEF AGAINST IVOW IS ESSENTIAL FOR THE
PROTECTION OF DR. OWENS.  THEREFORE, IN THE EVENT OF ANY SUCH BREACH, IT IS
AGREED THAT, IN ADDITION TO ANY OTHER REMEDIES AVAILABLE, DR. OWENS SHALL BE
ENTITLED AS A MATTER OF RIGHT TO INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT
JURISDICTION, PLUS ATTORNEYS’ FEES ACTUALLY INCURRED FOR THE SECURING OF SUCH
RELIEF.


6.   NON-SOLICITATION.  FOR ONE (1) YEAR IMMEDIATELY FOLLOWING THE EFFECTIVE
DATE OF THIS AGREEMENT (THE “NON-SOLICITATION PERIOD”), DR. OWENS AGREES NOT TO
INTERFERE WITH THE BUSINESS OF THE COMPANY BY SOLICITING, INDUCING, OR OTHERWISE
CAUSING (I) ANY EMPLOYEE OR CONSULTANT OF THE COMPANY TO TERMINATE HIS OR HER
EMPLOYMENT OR ENGAGEMENT WITH THE COMPANY, OR TO REDUCE HIS OR HER TIME
COMMITMENT OR SCOPE OF SERVICES PROVIDED TO THE COMPANY, OR (II) ANY CUSTOMER OR
CLIENT OF THE COMPANY TO PURCHASE OR OBTAIN THE PRODUCTS OR SERVICES OF ANY FIRM
OR BUSINESS ORGANIZATION WHICH COMPETES IN THE UNITED STATES IN ANY LINE OF
BUSINESS ENGAGED IN BY THE COMPANY AS OF THE DATE OF THIS AGREEMENT.  THE
FOREGOING RESTRICTIONS SHALL APPLY TO DR. OWENS REGARDLESS OF WHETHER HE IS
ACTING DIRECTLY OR INDIRECTLY, ALONE OR IN CONCERT WITH OTHERS.


NOTWITHSTANDING THE FOREGOING, DR. OWENS AND THE COMPANY ARE EXPLORING A
POTENTIAL BUSINESS TRANSACTION IN WHICH DR. OWENS WOULD PURCHASE CERTAIN ASSETS
RELATED TO THE COMPANY’S BARIATRIC DISEASE MANAGEMENT CONSULTING BUSINESS.  IN
CONNECTION WITH THIS POTENTIAL TRANSACTION, DR. OWENS HAS REQUESTED PERMISSION
TO CONTACT CERTAIN OF THE COMPANY’S EMPLOYEES REGARDING THEIR INTEREST TO LEAVE
THE COMPANY IF HE (OR A THIRD PARTY FORMED BY DR. OWENS) SUCCESSFULLY PURCHASES
THESE BUSINESS ASSETS FROM THE COMPANY.  THE COMPANY AGREES THAT DR. OWENS SHALL
BE ENTITLED TO CONTACT THE COMPANY’S EMPLOYEES FOR SUCH PURPOSES ON THE
FOLLOWING CONDITIONS: (A) DR. OWENS NOTIFIES THE COMPANY’S CHAIRMAN OF THE BOARD
IN WRITING (INCLUDING EMAIL) PRIOR TO EACH SUCH COMMUNICATION AND IDENTIFIES THE
EMPLOYEE OR EMPLOYEES HE DESIRES TO CONTACT, (B) DR. OWENS DOES NOT CONTACT THE
EMPLOYEE UNTIL HE RECEIVES PERMISSION FOR SUCH COMMUNICATION IN WRITING
(INCLUDING EMAIL) FROM THE CHAIRMAN OF THE BOARD AND (C) DR. OWENS SHALL CEASE
ALL COMMUNICATIONS WITH THE COMPANY’S EMPLOYEES (IN ACCORDANCE WITH THE TERMS
SET FORTH IN THE FIRST PARAGRAPH OF THIS SECTION 6) DURING THE NON-SOLICITATION
PERIOD UPON NOTICE BY THE COMPANY THAT IT IS ENDING DISCUSSIONS WITH DR. OWENS
REGARDING A POTENTIAL TRANSACTION BETWEEN HIM AND THE COMPANY.


7.   OUTSIDE ACTIVITIES.  EXCEPT AS PROHIBITED AND/OR LIMITED BY THE PROVISIONS
OF SECTIONS 5 AND 6 ABOVE, IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT DURING THE
SEVERANCE PERIOD, DR. OWENS MAY ACCEPT OTHER EMPLOYMENT.  DR. OWENS MAY ALSO
ENGAGE IN CIVIC AND NOT-FOR-PROFIT ACTIVITIES, EXCEPT AS LIMITED BY THE
PROVISIONS OF SECTIONS 5 AND 6.

-5-


--------------------------------------------------------------------------------





8.   NONDISPARAGEMENT.  DR. OWENS AGREES THAT HE WILL NOT MAKE ANY VOLUNTARY
STATEMENTS, WRITTEN OR VERBAL, OR CAUSE OR ENCOURAGE OTHERS TO MAKE ANY SUCH
STATEMENTS THAT DEFAME, DISPARAGE OR IN ANY WAY CRITICIZE THE REPUTATION,
BUSINESS PRACTICES OR CONDUCT OF THE COMPANY OR THE COMPANY RELEASEES (AS
DEFINED IN THE RELEASE).  IVOW AGREES THAT IT NOR ANY OF THE COMPANY RELEASEES
(AS DEFINED IN THE RELEASE) WILL MAKE ANY VOLUNTARY STATEMENTS, WRITTEN OR
VERBAL, OR CAUSE OR ENCOURAGE OTHERS TO MAKE ANY SUCH STATEMENTS THAT DEFAME,
DISPARAGE OR IN ANY WAY CRITICIZE THE REPUTATION, PERFORMANCE, BUSINESS
PRACTICES OR CONDUCT OF DR. OWENS AS AN EMPLOYEE OR DIRECTOR OF THE COMPANY.


9.   PROMISE TO REFRAIN FROM SUIT OR ADMINISTRATIVE ACTION.  DR. OWENS PROMISES
AND AGREES THAT HE WILL NEVER SUE THE COMPANY OR ANY OF THE OTHER COMPANY
RELEASEES, OR OTHERWISE INSTITUTE OR PARTICIPATE IN ANY LEGAL OR ADMINISTRATIVE
PROCEEDINGS AGAINST THE COMPANY OR ANY OF THE OTHER COMPANY RELEASEES, WITH
RESPECT TO ANY CLAIM COVERED BY THE RELEASE.


10.          INTEGRATED AGREEMENT.  THE PARTIES ACKNOWLEDGE AND AGREE THAT NO
PROMISES OR REPRESENTATIONS WERE MADE TO THEM CONCERNING THE SUBJECT MATTER OF
THIS AGREEMENT WHICH DO NOT APPEAR WRITTEN HEREIN AND THAT THIS AGREEMENT
CONTAINS THE ENTIRE AGREEMENT OF THE PARTIES ON THE SUBJECT MATTER THEREOF.  THE
PARTIES FURTHER ACKNOWLEDGE AND AGREE THAT PAROL EVIDENCE SHALL NOT BE REQUIRED
TO INTERPRET THE INTENT OF THE PARTIES.  THE PARTIES FURTHER AGREE AND
ACKNOWLEDGE THAT THE RETENTION AGREEMENT, DATED APRIL 19, 2006, IS TERMINATED
UPON THE PARTIES EXECUTION OF THIS AGREEMENT.


11.          VOLUNTARY EXECUTION.  THE PARTIES HEREBY ACKNOWLEDGE THAT THEY HAVE
READ AND UNDERSTAND THIS AGREEMENT AND THAT THEY SIGN THIS AGREEMENT VOLUNTARILY
AND WITHOUT COERCION.


12.          WAIVER, AMENDMENT AND MODIFICATION OF AGREEMENT.  THE PARTIES AGREE
THAT NO WAIVER, AMENDMENT OR MODIFICATION OF ANY OF THE TERMS OF THIS AGREEMENT
SHALL BE EFFECTIVE UNLESS IN WRITING AND SIGNED BY ALL PARTIES AFFECTED BY THE
WAIVER, AMENDMENT OR MODIFICATION.  NO WAIVER OF ANY TERM, CONDITION OR DEFAULT
OF ANY TERM OF THIS AGREEMENT SHALL BE CONSTRUED AS A WAIVER OF ANY OTHER TERM,
CONDITION OR DEFAULT.


13.          REPRESENTATION BY COUNSEL.  THE PARTIES ACKNOWLEDGE THAT THEY HAVE
THE RIGHT TO HAVE BEEN REPRESENTED IN BY COUNSEL OF THEIR OWN CHOOSING.  DR.
OWENS FURTHER ACKNOWLEDGES AND AGREES THAT HELLER EHRMAN LLP (“HELLER EHRMAN”)
IS LEGAL COUNSEL FOR THE COMPANY SOLELY, AND THAT HE IS NOT RELYING ON THE
COMPANY OR HELLER EHRMAN FOR LEGAL ADVICE REGARDING THIS AGREEMENT.  THE PARTIES
FURTHER ACKNOWLEDGE THAT THEY HAVE ENTERED INTO THIS AGREEMENT VOLUNTARILY,
WITHOUT COERCION, AND BASED UPON THEIR OWN JUDGMENT AND NOT IN RELIANCE UPON ANY
REPRESENTATIONS OR PROMISES MADE BY THE OTHER PARTY OR PARTIES, OTHER THAN THOSE
CONTAINED WITHIN THIS AGREEMENT.  THE PARTIES FURTHER AGREE THAT IF ANY OF THE
FACTS OR MATTERS UPON WHICH THEY NOW RELY IN MAKING THIS AGREEMENT HEREAFTER
PROVE TO BE OTHERWISE, THIS AGREEMENT WILL NONETHELESS REMAIN IN FULL FORCE AND
EFFECT.


14.          CALIFORNIA LAW.  THE PARTIES AGREE THAT THIS AGREEMENT AND ITS
TERMS SHALL BE CONSTRUED UNDER CALIFORNIA LAW.

-6-


--------------------------------------------------------------------------------





15.          DRAFTING.  THE PARTIES AGREE THAT THIS AGREEMENT SHALL BE CONSTRUED
WITHOUT REGARD TO THE DRAFTER OF THE SAME AND SHALL BE CONSTRUED AS THOUGH EACH
PARTY TO THIS AGREEMENT PARTICIPATED EQUALLY IN THE PREPARATION AND DRAFTING OF
THIS AGREEMENT.


16.          COUNTERPARTS.  THIS AGREEMENT MAY BE SIGNED IN COUNTERPARTS AND
SAID COUNTERPARTS SHALL BE TREATED AS THOUGH SIGNED AS ONE DOCUMENT.


17.          RETURN OF COMPANY PROPERTY.  DR. OWENS HAS RETURNED TO THE COMPANY
ALL OF HIS KEYS TO THE COMPANY’S PREMISES AND HIS COMPANY LAPTOP.  IT IS
UNDERSTOOD AND AGREED THAT DR. OWENS SHALL RETURN ALL OTHER PROPERTY IN HIS
POSSESSION WHICH BELONGS TO THE COMPANY IMMEDIATELY UPON DEMAND THEREFOR.  DR.
OWENS SPECIFICALLY PROMISES AND AGREES THAT HE SHALL NOT RETAIN COPIES OF ANY
COMPANY DOCUMENTS OR FILES FOLLOWING THE TERMINATION OF THIS AGREEMENT.


18.          ATTORNEYS’ FEES.  EACH PARTY SHALL BE RESPONSIBLE FOR ITS OWN LEGAL
FEES INCURRED IN CONNECTION WITH THE ENTERING INTO OF THIS AGREEMENT.


19.          PERIOD TO CONSIDER TERMS OF AGREEMENT.  DR. OWENS ACKNOWLEDGES THAT
THIS AGREEMENT WAS FIRST PRESENTED TO HIM ON SEPTEMBER 5, 2006, THAT THE TERMS
OF THIS AGREEMENT HAVE BEEN NEGOTIATED BY BOTH PARTIES, AND THAT HE IS ENTITLED
TO HAVE 21 DAYS’ TIME IN WHICH TO CONSIDER THE AGREEMENT.  DR. OWENS
ACKNOWLEDGES THAT HE UNDERSTANDS THAT HE HAS THE RIGHT TO OBTAIN THE ADVICE AND
COUNSEL FROM THE LEGAL REPRESENTATIVE OF HIS CHOICE, AND THAT HE EXECUTES THIS
AGREEMENT HAVING HAD SUFFICIENT TIME WITHIN WHICH TO CONSIDER ITS TERMS.  DR.
OWENS REPRESENTS THAT IF HE EXECUTES THIS AGREEMENT BEFORE 21 DAYS HAVE ELAPSED,
HE DOES SO VOLUNTARILY, AND THAT HE VOLUNTARILY WAIVES ANY REMAINING
CONSIDERATION PERIOD.


20.          REVOCATION OF AGREEMENT.  DR. OWENS UNDERSTANDS THAT AFTER
EXECUTING THIS AGREEMENT, HE HAS THE RIGHT TO REVOKE IT WITHIN SEVEN (7) DAYS
AFTER HIS EXECUTION OF IT.  DR. OWENS UNDERSTANDS THAT THIS AGREEMENT WILL NOT
BECOME EFFECTIVE AND ENFORCEABLE UNLESS THE SEVEN DAY REVOCATION PERIOD PASSES
AND DR. OWENS DOES NOT REVOKE THE AGREEMENT IN WRITING.  DR. OWENS UNDERSTANDS
THAT THIS AGREEMENT MAY NOT BE REVOKED AFTER THE SEVEN DAY REVOCATION PERIOD HAS
PASSED.  DR. OWENS UNDERSTANDS THAT ANY REVOCATION OF THIS AGREEMENT MUST BE
MADE IN WRITING AND DELIVERED TO THE COMPANY (TO THE ATTENTION OF JOHN LYON)
WITHIN THE SEVEN DAY PERIOD, AND THAT IF HE DOES SO REVOKE THE AGREEMENT, HE
SHALL NOT BE ENTITLED TO RECEIVE ANY OF THE BENEFITS DESCRIBED HEREIN.


21.          EFFECTIVE DATE.  THIS AGREEMENT SHALL BECOME EFFECTIVE ON THE
EIGHTH (8TH) DAY AFTER EXECUTION BY DR. OWENS, SO LONG AS DR. OWENS HAS NOT
REVOKED IT WITHIN THE TIME AND IN THE MANNER SPECIFIED IN SECTION 20 OF THIS
AGREEMENT.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

-7-


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
dates below:

Dated: September 5, 2006

/s/ Michael H. Owens

 

 

Michael H. Owens, M.D.

 

 

iVOW, INC.

 

Dated: September 5, 2006

By:

/s/ John R. Lyon

 

 

 

John R. Lyon

 

 

 

Chairman of the Board

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[SIGNATURE PAGE TO SEPARATION AGREEMENT]

-8-


--------------------------------------------------------------------------------


Exhibit A

RELEASE

Certain capitalized terms used in this Release are defined in the Separation
Agreement (the “Agreement”) which each party hereto has executed and of which
this Release is a part.

Except as otherwise set forth in this Release, each party hereto hereby
releases, acquits and forever discharges the other party, such other party’s
parents and subsidiaries, and their officers, directors, agents, servants,
employees, shareholders, successors, assigns and affiliates (the “Company
Releasees” or the “Owens Releasees”, as applicable), of and from any and all
claims, liabilities, demands, causes of action, costs, expenses, attorneys fees,
damages, indemnities and obligations of every kind and nature, in law, equity,
or otherwise, known and unknown, suspected and unsuspected, disclosed and
undisclosed (other than any claim for indemnification one party hereto may have
against the other party hereto), arising out of or in any way related to
agreements, events, acts or conduct at any time prior to the date of execution
of this Release, including, but not limited to:  all such claims and demands
directly or indirectly arising out of or in any way connected with Dr. Owens’s
employment with the Company or the termination of that employment, including but
not limited to, claims of intentional and negligent infliction of emotional
distress, any and all tort claims for personal injury, claims or demands related
to salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any other form of disputed compensation; claims pursuant to
any federal, state or local law or cause of action including, but not limited
to, the federal Civil Rights Act of 1964, as amended; the federal Age
Discrimination in Employment Art of 1967, as amended (“ADEA”); the federal
Employee Retirement Income Security Act of 1974, as amended; the federal
Americans with Disabilities Act of 1990; tort law; contract law; statutory law;
common law; wrongful discharge; discrimination; fraud; defamation; emotional
distress; and breach of the implied covenant of good faith and fair dealing;
provided, however, that nothing in this paragraph shall be construed in any way
to release the Company from its obligation to indemnify Dr. Owens pursuant to
the Company’s indemnification obligation pursuant to agreement or applicable
law; and provided further, however, that nothing herein shall release the
Company from claims by Dr. Owens arising after the date of this Release based
solely on Dr. Owens’s rights as a stockholder of the Company.

In giving this release, which includes claims that may be unknown at present,
each party hereto acknowledges that it has read and understand Section 1542 of
the California Civil Code which reads as follows: “A general release does not
extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with the debtor.” Each party hereto expressly
waives and relinquishes all rights and benefits under Section 1542 of the
California Civil Code and any law of any jurisdiction of similar effect with
respect to the release of any unknown or unsuspected claims against the other
party.


--------------------------------------------------------------------------------




Dr. Owens acknowledges that he is knowingly and voluntarily waiving and
releasing any rights he may have under ADEA.  Dr. Owens also acknowledges that
the consideration given under the Agreement for the waiver and release in the
preceding paragraph hereof is in addition to anything of value to which he was
already entitled. Dr. Owens further acknowledges that he has been advised by
this writing, as required by the ADEA, that: (A) the waiver and release herein
do not apply to any rights or claims that may arise on or after the date of
execution of this Release; (B) he has the right to consult with an attorney
prior to executing this Release; (C) he has twenty-one (21) days to consider
this Release (although he may choose to voluntarily execute this Release
earlier); (D) he has seven (7) days following the execution of this Release by
the parties to revoke the Release; and (E) this Release shall not be effective
until the date upon which the revocation period has expired, which shall be the
eighth day after this Release is executed by Dr. Owens.

Dated: September 5, 2006

 

 

 

 

 

Michael H. Owens, M.D.

 

 

 

iVOW, INC.

 

Dated: September 5, 2006

 

By

 

 

 

 

 

 

 

John R. Lyon

 

 

 

 

 

Chairman of the Board

 

 

 

 

 

 

 

 

-2-


--------------------------------------------------------------------------------


Exhibit B

Employment Disclosure

[Intentionally Omitted]


--------------------------------------------------------------------------------


Exhibit C

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

This Proprietary Information and Inventions Agreement (the “Agreement”) confirms
the understanding between me and iVow, Inc., a Delaware corporation (hereafter
referred to as “the Company”), and is a material part of the consideration for
my employment by or service to the Company:

1.                                       I understand that the Company possesses
and will possess Proprietary Information which is important to its business. 
For purposes of this Agreement, “Proprietary Information” is information that
was developed, created, or discovered by the Company, or which became known by,
or was conveyed to the Company.  “Proprietary Information” includes, but is not
limited to, trade secrets, copyrights, ideas, techniques, know-how, inventions
(whether patentable or not), and/or any other information of any type relating
to computer programs, computer code, software source documents, software design
and architecture,  product and service requirements and specifications, devices,
designs, configurations, documentation, recorded data, schematics, algorithms,
flow charts, formulae, works of authorship, mechanisms, research, improvements,
intellectual property, including patents and patent applications, business
plans, past or future financing, marketing, forecasts, pricing, customers, the
salaries, duties, qualifications, performance levels, and terms of compensation
of employees, and/or cost or other financial data concerning any of the
foregoing or the Company and its operations generally. “Proprietary Information”
shall not include the amount of my wages or salary.  I understand that my
employment creates a relationship of confidence and trust between me and the
Company with respect to Proprietary Information.

2.                                       I understand that the Company possesses
and will possess “Company Materials” which are important to its business.  For
purposes of this Agreement, “Company Materials” are documents or other media
that contain Proprietary Information or any other information concerning the
business, operations or plans of the Company, whether such documents have been
prepared by me or by others.  “Company Materials” include, but are not limited
to, photographs, charts, graphs, notebooks, customer lists, computer disks,
tapes or printouts, sound recordings and other printed, typewritten or
handwritten documents.

3.                                       In consideration of my employment by or
service to the Company and the compensation received by me from the Company from
time to time, I hereby agree as follows:

·                  All Proprietary Information and all patents, copyrights and
other rights in connection therewith shall be the sole property of the Company. 
I hereby assign to the Company any rights I may have or acquire in such
Proprietary Information.  At all times, both during my employment by or service
to the Company and after its termination, I will keep in confidence and trust
and will not use or disclose any Proprietary Information or anything relating to
it without the prior written consent of an officer of the Company, except as may
be necessary in the ordinary course of performing my duties to the Company.

·                  I agree to make and maintain adequate and current written
records, in a form specified by the Company, of all inventions, trade secrets,
and works of authorship assigned or to be assigned pursuant to this Agreement. 
All Company Materials shall be the sole property of the Company.  I agree that
during my employment by or service to the Company, I will not remove or
electronically transmit any Company Materials from the business premises of the
Company or deliver any Company Materials to any person or entity outside the
Company, except as I am required to do in connection with performing the duties
of my employment or service.  I further agree that, immediately upon the
termination of my employment or service by me or by the Company for any reason,
or during my employment or service if so requested by the Company, I will return
all Company Materials and other physical property, or any reproduction of such
property, excepting only (i) my personal copies of records relating to my
compensation; (ii) my personal copies of any materials previously distributed
generally to stockholders of the Company; and (iii) my copy of this Agreement.


--------------------------------------------------------------------------------




·                  I will promptly disclose in writing to my immediate
supervisor, with a copy to the Chairman of the Board of the Company, or to any
persons designated by the Company, all “Inventions,” which includes all
improvements, inventions, discoveries, works of authorship, mask works, computer
programs, formulae, ideas, processes, techniques, know-how, and data, whether or
not patentable, made or conceived or reduced to practice or developed by me,
either alone or jointly with others, during the time I am providing services to
the Company (whether prior to or following the execution of this Agreement).

·                  I agree that all Inventions which I make, conceive, reduce to
practice or develop (in whole or in part, either alone or jointly with others)
during the time I am providing services to the Company (whether prior to or
following the execution of this Agreement) shall be the sole property of the
Company to the maximum extent permitted by law.  This assignment shall not
extend to Inventions, the assignment of which is prohibited by California Labor
Code Section 2870.  A copy of Section 2870 of the California Labor Code is
attached as Exhibit A.  The Company shall be the sole owner of all patents,
copyrights and other intellectual property or other rights in connection
therewith.  I further acknowledge and agree that any copyrights in such
Inventions, including in any computer programs, programming documentation, and
other works of authorship, are “works made for hire” for purposes of the
Company’s rights under copyright laws.  I hereby assign to the Company any
rights I currently have or may acquire at any time in the future in such
Inventions.

·                  I agree to perform, during and after my employment or
service, all acts deemed necessary or desirable by the Company to permit and
assist it, at the Company’s expense, in obtaining and enforcing patents,
copyrights or other rights on such Inventions and improvements in any and all
countries.  Such acts may include, but are not limited to, execution of
documents and assistance or cooperation in legal proceedings.  I hereby
irrevocably designate and appoint the Company and its duly authorized officers
and agents, as my agents and attorney-in-fact to act for and on my behalf and
instead of me, to execute and file any applications or related findings and to
do all other lawfully permitted acts to further the prosecution and issuance of
patents, copyrights or other rights thereon with the same legal force and effect
as if executed by me.

·                  Any assignment of copyright hereunder includes all rights of
paternity, integrity, disclosure and withdrawal and any other rights that may be
known or referred to as “moral rights” (collectively “Moral Rights”).  To the
extent such Moral Rights cannot be assigned under applicable law and to the
extent the following is permitted by the laws in those countries where Moral
Rights are recognized, I hereby waive such Moral Rights and consent to any
action of the Company that would violate such Moral Rights in the absence of
such consent.  I will confirm such waiver and consent from time to time as
requested by the Company.

4.                                       I have attached as Exhibit B a complete
list of all Inventions or improvements to which I claim ownership and that I
desire to remove from the operation of this Agreement, and I acknowledge and
agree that such list is complete.  If no such list is attached to this
Agreement, I represent that I have no such Inventions and improvements at the
time of signing this Agreement.

5.                                       I represent that my performance of all
the terms of this Agreement and as an employee of the Company does not and will
not breach any agreement to keep in  confidence proprietary information,
knowledge or data acquired by me in confidence or in trust prior to my
employment by or service to the Company, and I will not disclose to the Company,
or induce the Company to use, any confidential or proprietary information or
material belonging to any previous employers or others.  I represent and warrant
that I have returned all property and confidential information belonging to all
prior employers.  I have not entered into, and I agree I will not enter into,
any agreement either written or oral in conflict herewith or in conflict with my
employment with the Company.  I further agree to conform to the rules and
regulations of the Company.

-2-


--------------------------------------------------------------------------------




6.                                       I agree that in addition to any other
rights and remedies available to the Company for any breach by me of my
obligations under this Agreement, the Company shall be entitled to enforcement
of my obligations hereunder by court injunction.

7.                                       I acknowledge that this Agreement is
not an employment contract and that I have the right to resign and the Company
has the right to terminate my employment at any time, for any reason, with or
without cause.  My employment by or service to the Company is “at will.”  I
understand that this means that the employment relationship may be terminated by
me or by the Company at any time, with or without cause or advance notice.  The
at-will nature of my employment by the Company may only be changed by a writing
signed by me and by the President of the Company.

8.                                       I acknowledge and understand that this
Agreement does not purport to set forth all of the terms and conditions of my
employment, and that as an employee of the Company I have obligations to the
Company which are not set forth in this Agreement.  I agree that my obligations
under this Agreement shall continue in effect after termination of my employment
or service, regardless of the reason or reasons for termination or whether such
termination is voluntary or involuntary on my part.  I acknowledge that the
Company is entitled to communicate my obligations under this Agreement to any
future employer or potential employer of mine.

9.                                       If one or more provisions of this
Agreement are held to be unenforceable under applicable law, such provisions
shall be excluded from this Agreement and the balance of the Agreement shall be
interpreted as if such provisions were so excluded and shall be enforceable in
accordance with its terms.

10.                                 This Agreement shall be effective as of the
first day of my employment with or service to the Company and shall be binding
upon me, my heirs, executor, assigns, and administrators, and shall inure to the
benefit of the Company, its subsidiaries, successors and assigns.

-3-


--------------------------------------------------------------------------------




11.                                 This Agreement can only be modified by a
subsequent written agreement executed by an officer of the Company.

12.                                 Although I may work for the Company outside
of California or the United States, I understand and agree that this Agreement
shall be interpreted and enforced in accordance with the laws of the State of
California.

 I HAVE READ THIS AGREEMENT CAREFULLY AND I UNDERSTAND AND ACCEPT THE
OBLIGATIONS WHICH IT IMPOSES UPON ME WITHOUT RESERVATION.  I SIGN THIS AGREEMENT
VOLUNTARILY AND FREELY.

Michael H. Owens, M.D.

 

 

Employee Name (Please Print)

 

 

 

 

Date: September 5, 2006

Employee Signature

 

 

 

Accepted and agreed to:

iVOW, INC.

By:

 

 

 

Date: September 5, 2006

John R. Lyon, Chairman of the Board

 

 

 

 

 

 

 

 

 

 

[SIGNATURE PAGE TO PROPRIETARY INFORMATION
AND INVENTIONS AGREEMENT]

 

-4-


--------------------------------------------------------------------------------


EXHIBIT A

Section 2870.  Invention on Own Time — Exemption from Agreement

(a)                                  Any provision in an employment agreement
which provides that an employee shall assign, or offer to assign, any of his or
her rights in an invention to his or her employer shall not apply to an
invention that the employee developed entirely on his or her own time without
using the employer’s equipment, supplies, facilities, or trade secret
information except for those inventions that either:

(1)                                  Relate at the time of conception or
reduction to practice of the invention to the employer’s business, or actual or
demonstrably anticipated research or development of the employer.

(2)                                  Result from any work performed by the
employee for his employer.

(b)                                 To the extent a provision in an employment
agreement purports to require an employee to assign an invention otherwise
excluded from being required to be assigned under subdivision (a), the provision
is against the public policy of this state and is unenforceable.

 

A-1


--------------------------------------------------------------------------------


EXHIBIT B

1.                                       The following is a complete list of all
Inventions or Improvements relevant to the subject matter of my employment by
iVow, Inc. (“the Company”) that have been made or conceived or first reduced to
practice by me or jointly with others prior to my employment by the Company that
I desire to remove from the operation of the Company’s Proprietary Information
and Inventions Agreement:

____                    No inventions or improvements.

____                    See below:  Any and all inventions regarding:

____                    Additional sheets attached.

 

 

 

 

 

 

 

 

 

 

2.                                       I propose to bring to my employment the
following materials and documents of a former employer:

____                    No materials or documents

____                    See below:

 

Michael H. Owens, M.D.

 

Date: September 5, 2006

Employee Signature

 

 

 

 

B-1


--------------------------------------------------------------------------------